Case 1:14-cv-00851-JEB Document 101-1 Filed 03/26/21 Page 1 of 2




            EXHIBIT 1
                                                                             Case 1:14-cv-00851-JEB Document 101-1 Filed 03/26/21 Page 2 of 2

                                                                                      Medicare Appeals Dashboard
                                                                     Reporting Period: Through Quarter 1 of FY 2021 (December 31, 2020)
                                                                                                                  (Data in Appeals)
                                                                                                                                                                                     Most Recent 6 Quarters
                                                                                              Fiscal Year                                            FY 2021                                  FY 2020                                FY 2019
                Level 3 - OMHA                              FY 2021           FY 2020           FY 2019              FY 2018          FY 2017         Qtr1             Qtr4            Qtr3             Qtr2           Qtr1           Qtr4
Beginning Workload Balance                                     165,263           292,517            417,198             578,683        675,530         165,263         201,292         242,995          268,115         292,517         318,254
Receipts                                                         7,215            29,729             43,887              62,762        112,933           7,215           7,709           5,964            8,496           7,560          11,744
      RAC                                                            367             1,202               485                 774         13,782              367             512             218             230             242             181
      non-RAC                                                      6,848            28,527            43,402              61,988         99,151            6,848           7,197           5,746           8,266           7,318          11,563
Appeals Removed                                                 (40,517)         (156,983)         (168,568)           (224,247)      (209,780)         (40,517)        (43,738)        (47,667)        (33,616)        (31,962)        (37,481)
   OMHA Dispositions                                             (34,150)         (136,699)         (119,848)            (92,113)        (82,240)        (34,150)        (42,490)        (35,660)        (30,269)        (28,280)        (26,301)
     RAC                                                          (3,274)          (15,621)          (15,708)            (24,690)        (26,054)         (3,274)         (3,781)         (3,883)         (4,077)         (3,880)         (3,707)
     non-RAC                                                     (30,876)         (121,078)         (104,140)            (67,423)        (56,186)        (30,876)        (38,709)        (31,777)        (26,192)        (24,400)        (22,594)
                                                        7
     Settlement Conference Facilitation (non-add)                 (4,339)           (6,552)          (14,021)            (57,097)         (3,208)         (4,339)         (1,247)         (5,260)            (29)            (16)           (129)
   Appeals combined for efficiency                                (5,674)          (16,721)          (25,339)            (29,248)        (10,426)         (5,674)            436         (11,834)         (2,303)         (3,020)         (3,796)
   QIC demo - remands for resolution                                (663)           (3,543)          (14,243)            (20,175)        (22,505)           (663)         (1,682)           (165)         (1,040)           (656)         (4,168)
   Serial Claims Initaitive                                          (15)               (7)           (3,076)             (2,574)                            (15)              0              (5)             (2)              0            (961)
   Low Volume Appeals                                                 (7)               (6)           (5,784)            (20,817)                             (7)             (1)             (3)             (1)             (1)         (2,231)
   Hospital Settlements                                               (8)               (7)             (278)             (2,223)        (91,401)              (8)            (1)              0               (1)            (5)               (24)
                                                    7
   Inpatient Rehab Facility Settlements (non-add)                 (1,578)           (1,326)                 (6)                                           (1,578)             (3)           (223)           (640)           (460)                (6)
Net Pending Receipt Increase / (Decrease)                      (33,302)          (127,254)         (124,681)           (161,485)       (96,847)        (33,302)        (36,029)        (41,703)         (25,120)        (24,402)        (25,737)
Ending Workload (pending appeals)                              131,961            165,263           292,517             417,198        578,683         131,961         165,263         201,292          242,995         268,115         292,517
1/ FY21 Qtr.1 includes the majority of appeals received through December 31, 2020.
2/ Receipts and dispositions have been updated due to appeal adjustments such as combinations, deletions, and/or corrections.
3/ Receipts exclude reopened appeals but include appeals involved in CMS Hospital Settlements.
4/ The number of appeals adjudicated each fiscal year reflects receipts from multiple fiscal years.
5/ Dispositions exclude remands.
6/ OMHA Dispositions reflect appeals removed by all types of adjudicators.
7/ Starting in FY19, Settlement Conference Facilitation and Inpatient Rehab Facility Settlement counts are non-adds to avoid double counting (included in OMHA Dispositions at a 1:1 ratio). Both counts reflect appeals closed (vs settled).
8/ FY15 through FY18 reflect changes in methodology to include combined appeals. Discrepancies between Level 2 and Level 3 RAC receipts are largely attributable to these changes in methodology.
9/ Appeals combined for efficiency result in one disposition for a group of combined appeals. This line accounts for the remainder of received appeals that were combined into single appeals within disposition counts.
10/ Initiative dispositions not reflected separately within the table are counted in "OMHA Dispositions" (as 1 disposition if multiple appeals were combined), and "Received appeals combined for efficiency" (remainder of groups of appeals
combined for efficient disposition).
11/ OMHA combines appeals to improve the efficiency of our ALJs. FY20 combined appeals count includes 1,013 auto-promoted initiative appeals without a Request for Hearing - deleted in Q4.
